Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated December12, 2007, which contained an emphasis of matter paragraph related to the Company’s liquidity, with respect to the consolidated financial state­ments and schedule as of September29, 2007 and for each of the two years in the period then ended included in the Annual Report of Innovex, Inc. and subsidiaries on Form 10-K for the year ended September27, 2008.We hereby consent to the incorporation by reference of said report in the Registration Statements of Innovex, Inc. and subsidiaries on Forms S-8 (File No. 33-14776, effective June3, 1987, File No. 33-27530, effective March17, 1989, File No. 33-59035, effective May2, 1995, File No. 333-10045, effec­tive August13, 1996, File No. 333-10047, effective August13, 1996, File No. 333-79427, effective May27, 1999, File No. 333-37380, effective May 19, 2000, File No. 333-68228, effective August23, 2001, File No. 333-83452, effective Febru­ary27, 2002 and File No. 333-112648, effective February10, 2004) and Forms S-3 (No. 333-106734, effective July22, 2003 and File No. 333-121981, effective January12, 2005). /s/ GRANT
